Citation Nr: 0115057	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-23 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for throat cancer.  

2.  Entitlement to service connection for personality 
disorder.

3.  Entitlement to service connection for dysthymia.

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to service connection for attention deficit 
disorder and attention deficit hyperactivity disorder.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.

The issues concerning entitlement to service connection for 
dysthymia, anxiety disorder, attention deficit disorder and 
attention deficit hyperactivity disorder, and 
gastroesophageal reflux disease (GERD) will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran was not treated for throat cancer either 
during active service or following his service discharge.  

2.  Persuasive medical evidence demonstrates no underlying 
disability to substantiate the veteran's claim for service 
connection for throat cancer.

3.  A personality disorder is not a disability for which VA 
compensation benefits may be awarded.

CONCLUSIONS OF LAW

1.  Throat cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended 38 
U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).

2.  Service connection for a personality disorder is 
precluded by law.  38 U.S.C.A. §§ 1110, 1131, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Throat Cancer

The veteran, as shown as part of a VA Form 21-4138, Statement 
in Support of Claim, dated in December 1996, asserts that 
service connection for possible throat cancer due to baseline 
anxiety is warranted.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Concerning this issue, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, 
based upon the findings set out below, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The appellant was notified in the June 1997 rating decision 
that there was no evidence showing a confirmed diagnosis of 
throat cancer.  That is the key issue in this case, and the 
rating decision, statement of the case (SOC) issued in 
October 1999, as well as the supplemental statement of the 
case (SSOC) issued in August 2000, informed the appellant 
that evidence showing that he currently has throat cancer and 
that it is related to military service or to a service-
connected condition was needed to substantiate his claim.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision and SOC sent 
to the appellant informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Review of the evidentiary 
record does not show that the appellant has referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  
Additionally, the RO is shown to have requested and obtained 
all relevant treatment records identified by the appellant, 
both VA and private.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Review of the veteran's medical records reveals that the 
Report of Medical Examination at service enlistment, dated in 
January 1974, showed that clinical evaluation of the veteran 
was normal.  The remainder of the veteran's service medical 
records, including the Report of Medical Examination at 
service discharge dated in May 1976, are devoid of any 
diagnosis of throat cancer.  

Review of a VA general medical examination dated in November 
1995 shows that while the veteran complained of swallowing 
difficulties for years, throat cancer was not diagnosed.  

A VA domiciliary discharge summary dated in December 1996 
shows that the veteran complained of trouble swallowing, and 
that examination of his neck revealed the impression of a 
soft tissue swelling which moved with swallowing on each side 
of the trachea extending under the sternocleidomastoideus 
muscle.  However, cancer of the throat was not diagnosed.  

Review of other treatment and examination reports dated 
subsequent to the veteran's service separation, to include 
numerous medical records obtained from the Social Security 
Administration (SSA) which contain both VA and private 
records, do not show that the veteran either gave a history 
of, complained of, or was diagnosed as having throat cancer.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for throat cancer is not 
warranted.  The only evidence of a present disability are the 
opinions of the veteran.  While he is competent to express 
his assertions as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, Espiritu, supra.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As no competent 
evidence of a present disability has been submitted and the 
preponderance of the evidence is against the claim, the Board 
finds entitlement to service connection for throat cancer 
must be denied.  See Brammer, supra, at 225.  See also 
Rabideau, supra, at 143-44.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Personality Disorder

The Board again points out that the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas, supra.  

In this regard, the Board notes that the veteran claims 
entitlement to service connection for a personality disorder.  
See VA Form 21-4138, dated in December 1996.  The Board notes 
that while the veteran is not shown to have been diagnosed 
with a psychiatric disorder during his period of service he 
has in fact been diagnosed as having various psychiatric-
based disorders since his separation from service in 1976.  
However, concerning the specific claimed disability claimed 
in this instance, namely, personality disorder, a personality 
disorder is not a disability for which VA compensation 
benefits may be awarded.  See 38 U.S.C.A. §§ 1110, 1131, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2000).  Therefore, the claim for entitlement to service 
connection for personality disorder must be denied as lacking 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  See 
also Beno v. Principi, 3 Vet. App. 439, 441 (1995).

Although the RO has not had an opportunity to develop and 
consider the veteran's claim in light of the VCAA, there is 
no prejudice to the veteran.  In this regard the Board notes 
that since the pertinent fact, that a personality disorder is 
not a disability for which VA compensation benefits may be 
awarded, is not in dispute, the law is dispositive, and there 
is no evidence which could be obtained to substantiate the 
veteran's claim.  


ORDER

Entitlement to service connection for throat cancer is 
denied.  

Entitlement to service connection for personality disorder is 
denied.  



REMAND

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of the 
issues concerning entitlement to service connection for 
dysthymia, anxiety disorder, attention deficit disorder and 
attention deficit hyperactivity disorder, and 
gastroesophageal reflux disease (GERD).  

As to these issues, the Board initially notes, as discussed 
above, that there has been a significant change in the law 
during the pendency of this appeal. 

Because of the change in the law brought about by the VCAA, a 
remand in this instance is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
render a decision as to these specified issues at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Review of the substantial amount of medical evidence of 
record, both private and VA, shows that the veteran has been 
treated extensively for psychiatric-based disorders, to 
include dysthymia, depression, and anxiety disorder since 
1994.  Additionally, a March 1994 discharge summary from 
Montrose Memorial Hospital shows a diagnosis of attention 
deficit disorder, and a VA domiciliary discharge summary 
dated in December 1996 shows that the veteran was diagnosed 
with attention deficit syndrome without hyperactivity.  Also, 
review of an April 1998 SSA decision shows that the veteran 
was found to suffer from severe atypical bipolar (depressed) 
disorder and attention deficit disorder.  In addition, a 
letter dated in April 2000 from the Butte County Department 
of Behavioral Health is shown to include a diagnosis of 
"GERD" [gastroesophageal reflux disease].  

In this case, the record indicates the RO denied the 
veteran's service connection claims for attention deficit 
disorder, dysthymia, anxiety, and gastroesophageal reflux 
disease as not well grounded in June 1997, in essence, 
because, the evidence of record did not demonstrate the 
existence of a plausible relationship between either of the 
claimed disabilities and active service.  It was added that 
in order to establish a well-grounded claim it was necessary 
to provide evidence which demonstrates an actually disabling 
condition.  As the duty to assist has been revised, the Board 
finds a remand is required for additional medical evidence. 

In addition, the Board notes the revised duty to assist 
includes providing a VA medical examination when there is 
competent evidence of a present disability or recurrent 
symptoms that may be associated with active service.  In this 
case, unlike the situation described above, notably, that the 
evidence of record did not show that throat cancer existed, 
the Board points out that the veteran has not been scheduled 
to be afforded appropriate examinations for the claimed 
conditions, for which diagnoses for all the claimed disorders 
are of record, to ascertain the etiology, nature, and extent 
of the specified disabilities.  The Board finds that such 
examinations should be conducted in an effort to allow for an 
adequate determination of these matters on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the claimed issues 
regarding dysthymia, anxiety disorder, 
attention deficit disorder, attention 
deficit hyperactivity disorder, and GERD.  
He should furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  The veteran should be afforded a VA 
examination by a psychiatrist in order to 
determine the nature, severity, and 
etiology of any psychiatric-related 
disorder, to include dysthymia, anxiety 
disorder, attention deficit disorder and 
attention deficit hyperactivity disorder.  
All tests indicated are to be conducted 
at this time.  If a diagnosis of a 
psychiatric disorder is made, it is 
requested that the examiner render an 
opinion as to whether it is at as least 
likely as not that the disorder(s) is 
related to service.  The claims folder 
and a copy of this Remand must be made 
available to and thoroughly reviewed by 
the examiner prior to the examination.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  A VA examination by a 
gastroenterologist should be performed in 
order to determine the nature, severity, 
and etiology of any gastrointestinal 
disorder, to include GERD.  If a 
diagnosis of GERD is made, the examiner 
should specify whether it is at as least 
likely as not that the disorder is 
related to the veteran's period of active 
service and/or to a psychiatric illness.  
The claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  A complete rationale 
for any opinion expressed should be 
included in the examination report 

4.  The RO should inform the veteran of 
the consequences of failing to report for 
any of the above-referenced VA 
examinations without good cause as set 
forth in 38 C.F.R. § 3.655 (2000).

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After the development requested above 
has been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the record 
and re-adjudicate the issues on appeal 
addressed in the Remand portion of this 
decision.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a SSOC.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



